In The

                                  Court of Appeals

                    Ninth District of Texas at Beaumont

                                    NO. 09-12-058 CR

                          Jerry Glenn Johnson, Appellant

                                            VS.

                            The State of Texas, Appellee


                      Appealed from the Criminal District Court
                             of Jefferson County, Texas
                                 Cause No. 11-12248

                                          ORDER
        The court reporter for the Criminal District Court of Jefferson County, Texas is to
forward the following original exhibit to the Clerk of this Court on or before February 15,
2013:


        State’s Exhibit No. 8 – CD Surveillance Video


        The original exhibit will be returned to the court reporter for the Criminal District
Court of Jefferson County when the appeal is final in this Court.


Entered this 5th day of February, 2013.
                                                              PER CURIAM